Citation Nr: 1750018	
Decision Date: 11/03/17    Archive Date: 11/13/17

DOCKET NO.  14-04 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for right ear hearing loss.  


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel







INTRODUCTION

The Veteran had active service from August 1965 to January 1969. 

This appeal comes to the Board of Veterans Appeals  (Board) arising from a May 2013 rating action by the Regional Office (RO) in Roanoke, Virginia, which denied a claim for service connection for bilateral hearing loss.  

In August 2017, the Veteran was notified that he was scheduled for a videoconference hearing in September 2017.  However, the Veteran failed to appear for his scheduled hearing, and there is no record that a request for another hearing was ever made.  Without good cause being shown for the failure to appear, no further hearing can be scheduled and appellate review may proceed.


FINDING OF FACT

The Veteran's right ear hearing loss is related to his service.


CONCLUSION OF LAW

The Veteran's right ear hearing loss is related to his service.  38 U.S.C.A. §§ 1110, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he is entitled to service connection for right ear hearing loss.  He has asserted that his hearing loss began during his service.  See Veteran's notice of disagreement, received in July 2013.

In July 2012, the Veteran filed his claim for service connection.  In May 2013, the RO denied the claim for service connection for bilateral hearing loss.  The Veteran appealed, and in July 2017, the RO granted service connection for left ear hearing loss, and tinnitus.  

In lay statements, dated in August 2012, from the Veteran's parents, his fiancée, and D.C., show the following: the Veteran's parents state that he did not have hearing loss until he entered the service.  The Veteran's fiancée states that she has known him for eleven years, and that he had hearing loss when she met him.  D.C. states that he served with the Veteran at March Air Force Base, and that he "worked on the flight line in the hangar."

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  See 38 C.F.R. § 3.303(d). 

Service connection may also be granted for an organic disease of the nervous system, such as a sensorineural hearing loss, when it is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2017).  "Sensorineural hearing loss is considered an organic disease of the nervous system and is subject to presumptive service connection under 38 CFR 3.309(a)."  VBA Manual M21-1, III.iv.4.B.12.a. 

Applicable regulations provide that impaired hearing shall be considered a disability when the auditory thresholds in any of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz are 40 decibels or greater; the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores are 94 percent or less.  38 C.F.R. § 3.385 (2017). 

38 C.F.R § 3.385 does not preclude service connection for a current hearing loss disability where hearing was within normal limits on audiometric testing at separation from service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Rather, when audiometric test results at a veteran's separation from service do not meet the requirements of 38 C.F.R. § 3.385, a veteran may nevertheless establish service connection for current hearing disability by submitting medical evidence that the current disability is causally related to service.  Hensley  v. Brown, 5 Vet. App. 155 (1993). 

Where the requirements for hearing loss disability pursuant to 38 C.F.R. § 3.385 are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385.  Hensley, 5 Vet. App at 155.  If the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflect an upward shift in tested thresholds while in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post service audiometric testing produces findings which meet the requirements of 38 C.F.R. § 3.385; then the rating authorities must consider whether there is a medically sound basis to attribute the post service findings to the injury in service, or whether these findings are more properly attributable to intervening causes.  Id. at 159.

The Veteran's discharge (DD Form 214) shows that his specialty title was administrative specialist.  

The Veteran's service treatment records do not show any relevant complaints, findings, or diagnoses.  The Veteran's entrance and separation examination report, dated in May 1965 and December 1968, respectively, include audiometric examination report results which show that he did not have right ear hearing loss, as defined for VA purposes at 38 C.F.R. § 3.385.  In an associated report of medical history for his separation examination report, the Veteran denied a history of hearing loss.  He indicated that he had a history of running ears.  The report notes, "Running ears is excessive wax discharge occasionally, no complications, no sequelae.  

As for the post-service medical evidence, the claims file includes charted audiometric tests results from June 2012 and August 2017, and several statements from private health care providers, dated in 2012.  The test results appear to show that he has right ear hearing loss, as defined for VA purposes at 38 C.F.R. § 3.385.  The statements note bilateral moderate to severe sensorineural hearing loss.  A statement from R.M., dated in August 2017, shows that she states that the Veteran has bilateral hearing loss, with a notch at 4,000 Hz on the left (emphasis added) that is often seen with noise-induced hearing loss, and that it is conceivable that this loss started to present in his military days and continued to worsen with age.  

A VA audiometric examination report, dated in November 2012, shows that the examiner indicated that the Veteran's claims file had been reviewed.  On current examination, the Veteran was shown to have right ear hearing loss, as defined for VA purposes at 38 C.F.R. § 3.385.  The VA examiner stated the following: the Veteran's current audiometric examination indicates that the Veteran appeared to be exaggerating his hearing difficulty when she was attempting to obtain his case history.  She had to re-instruct him several times to repeat only a certain word during WRS (word recognition score) testing, his responses were "very delayed and often rhymed with the target word," and she discontinued testing after he complained that his head hurt, and because he responses were "not reliable."  She noted conflicting audiometric results and notations from two separate audiologists led her to conclude that the Veteran's current hearing status is more likely than not normal to near-normal as measured in July 2012 or better, and not a moderate-to-severe hearing loss as measured in June 2012, and partially measured in November 2012, as "his body language and responses provided were inconsistent and unreliable."  She concluded that the Veteran's mild hearing loss, as shown in July 2012, is more likely than not related to military noise exposure, as a comparison between his audiometric test results upon entrance into service in 1965, and separation from service in 1969, showed a bilateral shift in thresholds at 6,000 Hz.  His exit examination in December 1968 is consistent with the results obtained in July 2012, however, it should be noted that it appears he presented with a non-organic hearing loss in both ear to ENT (ear, nose and throat) in June 2012, and for his November 2012 VA examination.  

A VA hearing loss and tinnitus disability benefits questionnaire (DBQ), dated in July 2017, shows that the examiner indicated that the Veteran's VA e-folder (VBMS or Virtual VA) had been reviewed.  The Veteran's May 1965 entrance examination was noted to show normal hearing bilaterally.  The Veteran's December 1968 separation examination report was noted to show normal hearing in the right ear.  On current examination, the Veteran was shown to have right ear hearing loss, as defined for VA purposes at 38 C.F.R. § 3.385.  The diagnoses note sensorineural hearing loss in the frequency range 500 to 4,000 Hz, and 6,000 Hz or higher.  A significant change in hearing thresholds in service were not found for the right ear.  A permanent positive threshold shift (worse than reference threshold) greater than normal measurement variability at any frequency between 500 and 4,000 Hz for the right ear was not found.  The examiner indicated that the Veteran's right ear hearing loss was not at least as likely as not (50 percent probability or greater) caused by, or a result of, an event in military service.  The examiner explained that per his medical records, the Veteran had normal hearing upon separation from service, although he had a history of excessive noise exposure while in the service, to include job duties working around active aircraft carriers.      

A VA hearing loss and tinnitus DBQ, dated in September 2017, shows that the examiner indicated that the Veteran's VA e-folder (VBMS or Virtual VA) had been reviewed.  On examination, all frequencies for the right ear were noted to be "CNT" (could not test), and the test results were noted "not valid for rating purposes (not indicative of organic hearing loss)," with the explanation that testing was "inconsistent with organic hearing loss."  A valid word discrimination score was not available.  The examiner indicated that use of a word discrimination score was not appropriate for this Veteran because of language difficulties, cognitive problems, inconsistent speech discrimination scores, etc., that make combined use of puretone average and speech discrimination scores inappropriate.  There was a notation of right ear sensorineural hearing loss in the frequency of 500 to 4,000 Hz.  During service there was no permanent positive threshold shift (worse than reference threshold) greater than normal measurement variability at any frequency between 500 and 6,000 Hz for the right ear.  The examiner indicated that the Veteran's right ear hearing loss was not at least as likely as not (50 percent probability or greater) caused by, or a result of, an event in military service.  The examiner explained that the Veteran's hearing thresholds upon entrance into service and upon separation from service were within normal limits.  According to the American College of Occupational Medicine Noise and Hearing Conservation Committee, a noise-induced hearing loss will not progress once it is stopped.  Therefore, the examiner concluded that the Veteran's current hearing loss is less likely than not related to military noise exposure or acoustic trauma.  

The Board finds that service connection for right ear hearing loss is warranted.  Notwithstanding notations of exaggeration, non-organic hearing loss, and non-cooperation, the Veteran is conceded to have been exposed to loud noise during service as consistent with the circumstances, conditions, and hardships of his service, and is credible.  See 38 U.S.C.A. § 1154 (b) (West 2014).  With regard to a current diagnosis, although it contains somewhat inconsistent findings, the November 2012 VA examination report shows that the examiner stated that the Veteran has mild right ear hearing loss, citing a July 2012 private audiometric report.  The private audiometric examination reports, dated in June 2012 and August 2017, and the July 2017 VA examination report, also indicate right ear hearing loss.  The September 2017 VA examination report shows that the Veteran could not be tested, nevertheless, the diagnosis was right ear sensorineural hearing loss.  This evidence therefore establishes that the Veteran currently has right ear hearing loss for VA purposes under 38 C.F.R. § 3.385.  

With regard to a nexus to service, the November 2012 VA examiner ultimately provided a favorable opinion, concluding that the Veteran's mild hearing loss, as shown in July 2012, is more likely than not related to military noise exposure.  Although the July 2017 and September 2017 VA examiners provided opinions against the claim, both examiners essentially explained that their conclusions were based on the fact that the Veteran had normal hearing upon separation from service.  These rationales are insufficient, as the Court has stated that a Veteran need not satisfy the threshold minimum requirements of 38 C.F.R. § 3.385 while in service, including at time of discharge, and that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Hensley v. Brown, 5 Vet. App. 155 (1993); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Furthermore, even considering the findings of a lack of threshold shifts during service, and the September 2017 examiner's citation to a medical treatise, neither of the VA examiners indicated that they had considered the Veteran's statements regarding his right ear hearing loss.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  While he is not a medical professional, and thus cannot make his own medical conclusions, the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Moreover, the Veteran's lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board further notes that VA failed to obtain an opinion as to the possibility of whether or not the Veteran's service-connected left ear hearing loss, and/or tinnitus, had caused or aggravated his right ear hearing loss.  See 38 C.F.R. § 3.310 (2017).  

In summary, when reviewing the evidence in its totality, the Board determines that it is at least as likely as not that his right ear hearing loss is at least partially due to his service.  Thus, service connection for right ear hearing loss is granted. 

As the Board has granted the claim in full, any failure of VA in its duty to assist could be no more than harmless error, and the Veterans Claims Assistance Act of 2000 need not be further discussed.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER

Service connection for right ear hearing loss is granted.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


